Name: Council Regulation (EU) 2017/2062 of 13 November 2017 amending Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Regulation
 Subject Matter: international affairs;  miscellaneous industries;  international trade;  Asia and Oceania
 Date Published: nan

 14.11.2017 EN Official Journal of the European Union L 295/4 COUNCIL REGULATION (EU) 2017/2062 of 13 November 2017 amending Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EU) 2017/1509 (2) gives effect to measures provided for in Decision (CFSP) 2016/849. (2) On 16 October 2017, the Council decided to further expand the ban on EU investment in and/or with DPRK to all sectors, lower the amount of personal remittances that could be sent to DPRK from EUR 15 000 to EUR 5 000 and to impose an oil export ban to DPRK. (3) Council Regulation (EU) 2017/1858 (3) amended Regulation (EU) 2017/1509 to give effect to the measures provided for in Decision (CFSP) 2016/849. (4) The Council also invited the Commission to review the list of luxury goods, subject to an import and export ban, in consultation with Member States. (5) These measures fall within the scope of the Treaty and, therefore, in particular with a view to ensuring their uniform application in all Member States, regulatory action at the level of the Union is necessary. (6) Regulation (EU) 2017/1509 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex VIII to Regulation (EU) 2017/1509 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 2017. For the Council The President F. MOGHERINI (1) OJ L 141, 28.5.2016, p. 79. (2) Council Regulation (EU) 2017/1509 of 30 August 2017 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Regulation (EC) No 329/2007 (OJ L 224, 31.8.2017, p. 1). (3) Council Regulation (EU) 2017/1858 of 16 October 2017 amending Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea (OJ L 265 I, 16.10.2017, p. 1). ANNEX Annex VIII to Regulation (EU) 2017/1509 is replaced as follows: ANNEX VIII Luxury goods referred to in Article 10 EXPLANATORY NOTE The nomenclature codes are taken from the Combined Nomenclature as defined in Article 1(2) of Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff and as set out in Annex I thereto, which are valid at the time of publication of this Regulation and mutatis mutandis as amended by subsequent legislation. (1) Horses 0101 21 00 Pure-bred breeding animals ex 0101 29 90 Other (2) Caviar and caviar substitutes 1604 31 00 Caviar 1604 32 00 Caviar substitutes (3) Truffles and preparations thereof 0709 59 50 Truffles ex 0710 80 69 Other ex 0711 59 00 Other ex 0712 39 00 Other ex 2001 90 97 Other 2003 90 10 Truffles ex 2103 90 90 Other ex 2104 10 00 Soups and broths and preparations therefor ex 2104 20 00 Homogenised composite food preparations ex 2106 00 00 Food preparations not elsewhere specified or included (4) Wines (including sparkling wines), beers, spirits and spirituous beverages 2203 00 00 Beer made from malt 2204 10 11 Champagne 2204 10 91 Asti spumante 2204 10 93 Other 2204 10 94 With a protected geographical indication (PGI) 2204 10 96 Other varietal wines 2204 10 98 Other 2204 21 00 In containers holding 2 litres or less 2204 29 00 Other 2205 00 00 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances 2206 00 00 Other fermented beverages (for example, cider, perry, mead, sakÃ ©); mixtures of fermented beverages and mixtures of fermented beverages with non-alcoholic beverages, not elsewhere specified or included 2207 10 00 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher 2208 00 00 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol; spirits, liqueurs and other spirituous beverages (5) Cigars and cigarillos 2402 10 00 Cigars, cheroots and cigarillos, containing tobacco 2402 90 00 Other (6) Perfumes, toilet waters and cosmetics, including beauty and make-up products 3303 Perfumes and toilet waters 3304 00 00 Beauty or make-up preparations and preparations for the care of the skin (other than medicaments), including sunscreen or suntan preparations; manicure or pedicure preparations 3305 00 00 Preparations for use on the hair 3307 00 00 Pre-shave, shaving or aftershave preparations, personal deodorants, bath preparations, depilatories and other perfumery, cosmetic or toilet preparations, not elsewhere specified or included; prepared room deodorisers, whether or not perfumed or having disinfectant properties 6704 00 00 Wigs, false beards, eyebrows and eyelashes, switches and the like, of human or animal hair or of textile materials; articles of human hair not elsewhere specified or included (7) Leather, saddlery and travel goods, handbags and similar articles of a value exceeding EUR 50 each ex 4201 00 00 Saddlery and harness for any animal (including traces, leads, knee pads, muzzles, saddle-cloths, saddlebags, dog coats and the like), of any material ex 4202 00 00 Trunks, suitcases, vanity cases, executive-cases, briefcases, school satchels, spectacle cases, binocular cases, camera cases, musical instrument cases, gun cases, holsters and similar containers; travelling-bags, insulated food or beverages bags, toilet bags, rucksacks, handbags, shopping-bags, wallets, purses, map-cases, cigarette-cases, tobacco-pouches, tool bags, sports bags, bottle-cases, jewellery boxes, powder boxes, cutlery cases and similar containers, of leather or of composition leather, of sheeting of plastics, of textile materials, of vulcanised fibre or of paperboard, or wholly or mainly covered with such materials or with paper ex 4205 00 90 Other ex 9605 00 00 Travel sets for personal toilet, sewing or shoe or clothes cleaning (8) Coats of a value exceeding EUR 75 each, or other garments, clothing accessories and shoes (regardless of their material) of a value exceeding EUR 20 each ex 4203 00 00 Articles of apparel and clothing accessories, of leather or of composition leather ex 4303 00 00 Articles of apparel, clothing accessories and other articles of furskin ex 6101 00 00 Men's or boys' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, knitted or crocheted, other than those of heading 6103 ex 6102 00 00 Women's or girls' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, knitted or crocheted, other than those of heading 6104 ex 6103 00 00 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted ex 6104 00 00 Women's or girls' suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted ex 6105 00 00 Men's or boys' shirts, knitted or crocheted ex 6106 00 00 Women's or girls' blouses, shirts and shirt-blouses, knitted or crocheted ex 6107 00 00 Men's or boys' underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted ex 6108 00 00 Women's or girls' slips, petticoats, briefs, panties, nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles, knitted or crocheted ex 6109 00 00 T-shirts, singlets and other vests, knitted or crocheted ex 6110 00 00 Jerseys, pullovers, cardigans, waistcoats and similar articles, knitted or crocheted ex 6111 00 00 Babies' garments and clothing accessories, knitted or crocheted ex 6112 11 00 Of cotton ex 6112 12 00 Of synthetic fibres ex 6112 19 00 Of other textile materials 6112 20 00 Ski suits 6112 31 00 Of synthetic fibres 6112 39 00 Of other textile materials 6112 41 00 Of synthetic fibres 6112 49 00 Of other textile materials ex 6113 00 10 Of knitted or crocheted fabrics of heading 5906 ex 6113 00 90 Other ex 6114 00 00 Other garments, knitted or crocheted ex 6115 00 00 Pantyhose, tights, stockings, socks and other hosiery, including graduated compression hosiery (for example, stockings for varicose veins) and footwear without applied soles, knitted or crocheted ex 6116 00 00 Gloves, mittens and mitts, knitted or crocheted ex 6117 00 00 Other made-up clothing accessories, knitted or crocheted; knitted or crocheted parts of garments or of clothing accessories ex 6201 00 00 Men's or boys' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, other than those of heading 6203 ex 6202 00 00 Women's or girls' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, other than those of heading 6204 ex 6203 00 00 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts (other than swimwear) ex 6204 00 00 Women's or girls. suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts (other than swimwear) ex 6205 00 00 Men's or boys' shirts ex 6206 00 00 Women's or girls' blouses, shirts and shirt-blouses ex 6207 00 00 Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles ex 6208 00 00 Women's or girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles ex 6209 00 00 Babies' garments and clothing accessories ex 6210 10 00 Of fabrics of heading 5602 or 5603 ex 6210 20 00 Other garments, of the type described in subheadings 6201 11 to 6201 19 ex 6210 30 00 Other garments, of the type described in subheadings 6202 11 to 6202 19 ex 6210 40 00 Other men's or boys' garments ex 6210 50 00 Other women's or girls' garments 6211 11 00 Men's or boys' 6211 12 00 Women's or girls' 6211 20 00 Ski suits ex 6211 32 00 Of cotton ex 6211 33 00 Of man-made fibres ex 6211 39 00 Of other textile materials ex 6211 42 00 Of cotton ex 6211 43 00 Of man-made fibres ex 6211 49 00 Of other textile materials ex 6212 00 00 BrassiÃ ¨res, girdles, corsets, braces, suspenders, garters and similar articles and parts thereof, whether or not knitted or crocheted ex 6213 00 00 Handkerchiefs ex 6214 00 00 Shawls, scarves, mufflers, mantillas, veils and the like ex 6215 00 00 Ties, bow ties and cravats ex 6216 00 00 Gloves, mittens and mitts ex 6217 00 00 Other made-up clothing accessories; parts of garments or of clothing accessories, other than those of heading 6212 ex 6401 00 00 Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging or similar processes ex 6402 20 00 Footwear with upper straps or thongs assembled to the sole by means of plugs ex 6402 91 00 Covering the ankle ex 6402 99 00 Other ex 6403 19 00 Other ex 6403 20 00 Footwear with outer soles of leather, and uppers which consist of leather straps across the instep and around the big toe ex 6403 40 00 Other footwear, incorporating a protective metal toecap ex 6403 51 00 Covering the ankle ex 6403 59 00 Other ex 6403 91 00 Covering the ankle ex 6403 99 00 Other ex 6404 19 10 Slippers and other indoor footwear ex 6404 20 00 Footwear with outer soles of leather or composition leather ex 6405 00 00 Other footwear ex 6504 00 00 Hats and other headgear, plaited or made by assembling strips of any material, whether or not lined or trimmed ex 6505 00 10 Of fur felt or of felt of wool and fur, made from the hat bodies, hoods or plateaux of heading 6501 00 00 ex 6505 00 30 Peaked caps ex 6505 00 90 Other ex 6506 99 00 Of other materials ex 6601 91 00 Having a telescopic shaft ex 6601 99 00 Other ex 6602 00 00 Walking sticks, seat-sticks, whips, riding-crops and the like ex 9619 00 81 Napkins and napkin liners for babies (9) Carpets, rugs and tapestries, hand-made or not 5701 00 00 Carpets and other textile floor coverings, knotted, whether or not made up 5702 10 00 Kelem, Schumacks, Karamanie and similar hand-woven rugs 5702 20 00 Floor coverings of coconut fibres (coir) 5702 31 80 Other 5702 32 00 Of man-made textile materials 5702 39 00 Of other textile materials 5702 41 90 Other 5702 42 00 Of man-made textile materials 5702 50 00 Other, not of pile construction, not made up 5702 91 00 Of wool or fine animal hair 5702 92 00 Of man-made textile materials 5702 99 00 Of other textile materials 5703 00 00 Carpets and other textile floor coverings, tufted, whether or not made up 5704 00 00 Carpets and other textile floor coverings, of felt, not tufted or flocked, whether or not made up 5705 00 00 Other carpets and other textile floor coverings, whether or not made up 5805 00 00 Hand-woven tapestries of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needle-worked tapestries (for example, petit point, cross stitch), whether or not made up (10) Pearls, precious and semi-precious stones, articles of pearls, jewellery, gold- or silversmith articles 7101 00 00 Pearls, natural or cultured, whether or not worked or graded but not strung, mounted or set; pearls, natural or cultured, temporarily strung for convenience of transport 7102 00 00 Diamonds, whether or not worked, but not mounted or set 7103 00 00 Precious stones (other than diamonds) and semi-precious stones, whether or not worked or graded but not strung, mounted or set; ungraded precious stones (other than diamonds) and semi-precious stones, temporarily strung for convenience of transport 7104 20 00 Other, unworked or simply sawn or roughly shaped 7104 90 00 Other 7105 00 00 Dust and powder of natural or synthetic precious or semi-precious stones 7106 00 00 Silver (including silver plated with gold or platinum), unwrought or in semi-manufactured forms, or in powder form 7107 00 00 Base metals clad with silver, not further worked than semi-manufactured 7108 00 00 Gold (including gold plated with platinum), unwrought or in semi-manufactured forms, or in powder form 7109 00 00 Base metals or silver, clad with gold, not further worked than semi-manufactured 7110 11 00 Unwrought or in powder form 7110 19 00 Other 7110 21 00 Unwrought or in powder form 7110 29 00 Other 7110 31 00 Unwrought or in powder form 7110 39 00 Other 7110 41 00 Unwrought or in powder form 7110 49 00 Other 7111 00 00 Base metals, silver or gold, clad with platinum, not further worked than semi-manufactured 7113 00 00 Articles of jewellery and parts thereof, of precious metal or of metal clad with precious metal 7114 00 00 Articles of goldsmiths' or silversmiths' wares and parts thereof, of precious metal or of metal clad with precious metal 7115 00 00 Other articles of precious metal or of metal clad with precious metal 7116 00 00 Articles of natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed) (11) Coins and banknotes, not being legal tender ex 4907 00 30 Banknotes 7118 10 00 Coin (other than gold coin), not being legal tender ex 7118 90 00 Other (12) Cutlery of precious metal or plated or clad with precious metal 7114 00 00 Articles of goldsmiths' or silversmiths' wares and parts thereof, of precious metal or of metal clad with precious metal 7115 00 00 Other articles of precious metal or of metal clad with precious metal ex 8214 00 00 Other articles of cutlery (for example, hair clippers, butchers' or kitchen cleavers, choppers and mincing knives, paperknives); manicure or pedicure sets and instruments (including nail files) ex 8215 00 00 Spoons, forks, ladles, skimmers, cake-servers, fish-knives, butter-knives, sugar tongs and similar kitchen or tableware ex 9307 00 00 Swords, cutlasses, bayonets, lances and similar arms and parts thereof and scabbards and sheaths therefor (13) Tableware of porcelain, china, stone- or earthenware or fine pottery 6911 00 00 Tableware, kitchenware, other household articles and toilet articles, of porcelain or china 6912 00 23 Stoneware 6912 00 25 Earthenware or fine pottery 6912 00 83 Stoneware 6912 00 85 Earthenware or fine pottery 6914 10 00 Of porcelain or china 6914 90 00 Other (14) Items of lead crystal ex 7009 91 00 Unframed ex 7009 92 00 Framed ex 7010 00 00 Carboys, bottles, flasks, jars, pots, phials, ampoules and other containers, of glass, of a kind used for the conveyance or packing of goods; preserving jars of glass; stoppers, lids and other closures, of glass 7013 22 00 Of lead crystal 7013 33 00 Of lead crystal 7013 41 00 Of lead crystal 7013 91 00 Of lead crystal ex 7018 10 00 Glass beads, imitation pearls, imitation precious or semi-precious stones and similar glass smallwares ex 7018 90 00 Other ex 7020 00 80 Other ex 9405 10 50 Of glass ex 9405 20 50 Of glass ex 9405 50 00 Non-electrical lamps and lighting fittings ex 9405 91 00 Of glass (15) Electronic items for domestic use of a value exceeding EUR 50 each ex 8414 51 Table, floor, wall, window, ceiling or roof fans, with a self-contained electric motor of an output not exceeding 125 W ex 8414 59 00 Other ex 8414 60 00 Hoods having a maximum horizontal side not exceeding 120 cm ex 8415 10 00 Window or wall types, self-contained or split-system ex 8418 10 00 Combined refrigerator-freezers, fitted with separate external doors ex 8418 21 00 Compression-type ex 8418 29 00 Other ex 8418 30 00 Freezers of the chest type, not exceeding 800 litres capacity ex 8418 40 00 Freezers of the upright type, not exceeding 900 litres capacity ex 8419 81 00 For making hot drinks or for cooking or heating food ex 8422 11 00 Of the household type ex 8423 10 00 Personal weighing machines, including baby scales; household scales ex 8443 12 00 Offset printing machinery, sheet fed, office type (using sheets with one side not exceeding 22 cm and the other side not exceeding 36 cm in the unfolded state) ex 8443 31 00 Machines which perform two or more of the functions of printing, copying or facsimile transmission, capable of connecting to an automatic data-processing machine or to a network ex 8443 32 00 Other, capable of connecting to an automatic data-processing machine or to a network ex 8443 39 00 Other ex 8450 11 00 Fully-automatic machines ex 8450 12 00 Other machines, with built-in centrifugal drier ex 8450 19 00 Other ex 8451 21 00 Each of a dry linen capacity not exceeding 10 kg ex 8452 10 00 Sewing machines of the household type ex 8470 10 00 Electronic calculators capable of operation without an external source of electric power and pocket-size data-recording, reproducing and displaying machines with calculating functions ex 8470 21 00 Incorporating a printing device ex 8470 29 00 Other ex 8470 30 00 Other calculating machines ex 8471 00 00 Automatic data-processing machines and units thereof; magnetic or optical readers, machines for transcribing data onto data media in coded form and machines for processing such data, not elsewhere specified or included ex 8472 90 40 Word-processing machines ex 8472 90 90 Other ex 8479 60 00 Evaporative air coolers ex 8508 11 00 Of a power not exceeding 1 500 W and having a dust bag or other receptacle capacity not exceeding 20 l ex 8508 19 00 Other ex 8508 60 00 Other vacuum cleaners ex 8509 80 00 Other appliances ex 8516 31 00 Hairdryers ex 8516 50 00 Microwave ovens ex 8516 60 10 Cookers (incorporating at least an oven and a hob) ex 8516 71 00 Coffee or tea makers ex 8516 72 00 Toasters ex 8516 79 00 Other ex 8517 11 00 Line telephone sets with cordless handsets ex 8517 12 00 Telephones for cellular networks or for other wireless networks ex 8517 18 00 Other ex 8517 61 00 Base stations ex 8517 62 00 Machines for the reception, conversion and transmission or regeneration of voice, images or other data, including switching and routing apparatus ex 8517 69 00 Other ex 8526 91 00 Radio navigational aid apparatus ex 8529 10 31 For reception via satellite ex 8529 10 39 Other ex 8529 10 65 Inside aerials for radio or television broadcast receivers, including built-in types ex 8529 10 69 Other ex 8531 10 00 Burglar or fire alarms and similar apparatus ex 8543 70 10 Electrical machines with translation or dictionary functions ex 8543 70 30 Aerial amplifiers ex 8543 70 50 Sunbeds, sunlamps and similar suntanning equipment ex 8543 70 90 Other 9504 50 00 Video game consoles and machines, other than those of subheading 9504 30 9504 90 80 Other (16) Electrical/electronic or optical apparatus for recording and reproducing sound and images, of a value exceeding EUR 50 each ex 8519 00 00 Sound recording or sound reproducing apparatus ex 8521 00 00 Video recording or reproducing apparatus, whether or not incorporating a video tuner ex 8525 80 30 Digital cameras ex 8525 80 91 Only able to record sound and images taken by the television camera ex 8525 80 99 Other ex 8527 00 00 Reception apparatus for radio-broadcasting, whether or not combined, in the same housing, with sound recording or reproducing apparatus or a clock ex 8528 71 00 Not designed to incorporate a video display or screen ex 8528 72 00 Other, colour ex 9006 00 00 Photographic (other than cinematographic) cameras; photographic flashlight apparatus and flashbulbs other than discharge lamps of heading 8539 ex 9007 00 00 Cinematographic cameras and projectors, whether or not incorporating sound recording or reproducing apparatus (17) Vehicles for the transport of persons on earth, air or sea of a value exceeding EUR 10 000 each, teleferics, chairlifts, ski-draglines, traction mechanisms for funiculars, motorbikes of a value exceeding EUR 1 000 each, as well as their accessories and spare parts ex 4011 10 00 Of a kind used on motor cars (including station wagons and racing cars) ex 4011 20 00 Of a kind used on buses or lorries ex 4011 30 00 Of a kind used on aircraft ex 4011 40 00 Of a kind used on motorcycles ex 4011 90 00 Other ex 7009 10 00 Rear-view mirrors for vehicles ex 8407 00 00 Spark-ignition reciprocating or rotary internal combustion piston engines ex 8408 00 00 Compression-ignition internal combustion piston engines (diesel or semi-diesel engines) ex 8409 00 00 Parts suitable for use solely or principally with the engines of heading 8407 or 8408 ex 8411 00 00 Turbojets, turbopropellers and other gas turbines 8428 60 00 Teleferics, chairlifts, ski-draglines, traction mechanisms for funiculars ex 8431 39 00 Parts and acccessories of teleferics, chairlifts, ski-draglines, traction mechanisms for funiculars ex 8483 00 00 Transmission shafts (including cam shafts and crank shafts) and cranks; bearing housings and plain shaft bearings; gears and gearing; ball or roller screws; gear boxes and other speed changers, including torque converters; flywheels and pulleys, including pulley blocks; clutches and shaft couplings (including universal joints) ex 8511 00 00 Electrical ignition or starting equipment of a kind used for spark-ignition or compression-ignition internal combustion engines (for example, ignition magnetos, magneto-dynamos, ignition coils, sparking plugs and glow plugs, starter motors); generators (for example, dynamos, alternators) and cut-outs of a kind used in conjunction with such engines ex 8512 20 00 Other lighting or visual signalling equipment ex 8512 30 10 Burglar alarms of a kind used for motor vehicles ex 8512 30 90 Other ex 8512 40 00 Windscreen wipers, defrosters and demisters ex 8544 30 00 Ignition wiring sets and other wiring sets of a kind used in vehicles, aircraft or ships ex 8603 00 00 Self-propelled railway or tramway coaches, vans and trucks, other than those of heading 8604 ex 8605 00 00 Railway or tramway passenger coaches, not self-propelled; luggage vans, post office coaches and other special purpose railway or tramway coaches, not self-propelled (excluding those of heading 8604 ) ex 8607 00 00 Parts of railway or tramway locomotives or rolling stock ex 8702 00 00 Motor vehicles for the transport of ten or more persons, including the driver ex 8703 00 00 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of heading 8702 ), including station wagons and racing cars, including snowmobiles ex 8706 00 00 Chassis fitted with engines, for the motor vehicles of headings 8701 to 8705 ex 8707 00 00 Bodies (including cabs), for the motor vehicles of headings 8701 to 8705 ex 8708 00 00 Parts and accessories of the motor vehicles of headings 8701 to 8705 ex 8711 00 00 Motorcycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars; side-cars ex 8712 00 00 Bicycles and other cycles (including delivery tricycles), not motorised ex 8714 00 00 Parts and accessories of vehicles of headings 8711 to 8713 ex 8716 10 00 Trailers and semi-trailers of the caravan type, for housing or camping ex 8716 40 00 Other trailers and semi-trailers ex 8716 90 00 Parts ex 8801 00 00 Balloons and dirigibles; gliders, hang gliders and other non-powered aircraft ex 8802 11 00 Of an unladen weight not exceeding 2 000 kg ex 8802 12 00 Of an unladen weight exceeding 2 000 kg 8802 20 00 Aeroplanes and other aircraft, of an unladen weight not exceeding 2 000 kg ex 8802 30 00 Aeroplanes and other aircraft, of an unladen weight exceeding 2 000 kg but not exceeding 15 000 kg ex 8802 40 00 Aeroplanes and other aircraft, of an unladen weight exceeding 15 000 kg ex 8803 10 00 Propellers and rotors and parts thereof ex 8803 20 00 Undercarriages and parts thereof ex 8803 30 00 Other parts of aeroplanes or helicopters ex 8803 90 10 Of kites ex 8803 90 90 Other ex 8805 10 00 Aircraft launching gear and parts thereof; deck-arrestor or similar gear and parts thereof ex 8901 10 00 Cruise ships, excursion boats and similar vessels principally designed for the transport of persons; ferry-boats of all kinds ex 8901 90 00 Other vessels for the transport of goods and other vessels for the transport of both persons and goods ex 8903 00 00 Yachts and other vessels for pleasure or sports; rowing boats and canoes (18) Clocks and watches and their parts 9101 00 00 Wristwatches, pocket-watches and other watches, including stopwatches, with case of precious metal or of metal clad with precious metal 9102 00 00 Wristwatches, pocket-watches and other watches, including stopwatches, other than those of heading 9101 9103 00 00 Clocks with watch movements, excluding clocks of heading 9104 9104 00 00 Instrument panel clocks and clocks of a similar type for vehicles, aircraft, spacecraft or vessels 9105 00 00 Other clocks 9108 00 00 Watch movements, complete and assembled 9109 00 00 Clock movements, complete and assembled 9110 00 00 Complete watch or clock movements, unassembled or partly assembled (movement sets); incomplete watch or clock movements, assembled; rough watch or clock movements 9111 00 00 Watch cases and parts thereof 9112 00 00 Clock cases and cases of a similar type for other goods of this chapter, and parts thereof 9113 00 00 Watch straps, watch bands and watch bracelets, and parts thereof 9114 00 00 Other clock or watch parts (19) Musical instruments 9201 00 00 Pianos, including automatic pianos; harpsichords and other keyboard stringed instruments 9202 00 00 Other string musical instruments (for example, guitars, violins, harps) 9205 00 00 Wind musical instruments (for example, keyboard pipe organs, accordions, clarinets, trumpets, bagpipes), other than fairground organs and mechanical street organs 9206 00 00 Percussion musical instruments (for example, drums, xylophones, cymbals, castanets, maracas) 9207 00 00 Musical instruments, the sound of which is produced, or must be amplified, electrically (for example, organs, guitars, accordions) (20) Works of art, collectors' pieces and antiques 9700 Works of art, collectors' pieces and antiques (21) Articles and equipment for sports, including skiing, golf, diving and water sports ex 4015 19 00 Other ex 4015 90 00 Other ex 6210 40 00 Other men's or boys' garments ex 6210 50 00 Other women's or girls' garments 6211 11 00 Men's or boys' 6211 12 00 Women's or girls' 6211 20 00 Ski suits ex 6216 00 00 Gloves, mittens and mitts 6402 12 00 Ski-boots, cross-country ski footwear and snowboard boots ex 6402 19 00 Other 6403 12 00 Ski-boots, cross-country ski footwear and snowboard boots 6403 19 00 Other 6404 11 00 Sports footwear; tennis shoes, basketball shoes, gym shoes, training shoes and the like 6404 19 90 Other ex 9004 90 00 Other ex 9020 00 00 Other breathing appliances and gas masks, excluding protective masks having neither mechanical parts nor replaceable filters 9506 11 00 Skis 9506 12 00 Ski-fastenings (ski-bindings) 9506 19 00 Other 9506 21 00 Sailboards 9506 29 00 Other 9506 31 00 Clubs, complete 9506 32 00 Golf balls 9506 39 00 Other 9506 40 00 Articles and equipment for table tennis 9506 51 00 Lawn-tennis rackets, whether or not strung 9506 59 00 Other 9506 61 00 Lawn-tennis balls 9506 69 10 Cricket and polo balls 9506 69 90 Other 9506 70 Ice skates and roller skates, including skating boots with skates attached 9506 91 Articles and equipment for general physical exercise, gymnastics or athletics 9506 99 10 Cricket and polo equipment, other than balls 9506 99 90 Other 9507 00 00 Fishing rods, fish-hooks and other line fishing tackle; fish landing nets, butterfly nets and similar nets; decoy birds (other than those of heading 9208 or 9705 ) and similar hunting or shooting requisites (22) Articles and equipment for billiard, automatic bowling, casino games and games operated by coins or banknotes 9504 20 00 Articles and accessories for billiards of all kinds 9504 30 00 Other games, operated by coins, banknotes, bank cards, tokens or by any other means of payment, other than automatic bowling alley equipment 9504 40 00 Playing cards 9504 50 00 Video game consoles and machines, other than those of subheading 9504 30 9504 90 80 Other